UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4348


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN ALLEN THORNTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00255-CCE-1)


Submitted:   December 22, 2014            Decided:   January 14, 2015


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Helen L. Parsonage, ELLIOT MORGAN PARSONAGE, Winston-Salem,
North Carolina, for Appellant.      Ripley Rand, United States
Attorney, Kyle D. Pousson, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brian    Allen      Thornton      pled       guilty,       pursuant      to    a

written     plea       agreement,     to      conspiracy           to     interfere       with

interstate       commerce     by    robbery,       in       violation      of    18    U.S.C.

§ 1951(a) (2012), and possession of a firearm in furtherance of

a crime of violence, in violation of 18 U.S.C. § 924(c) (2012).

The court sentenced Thornton as a career offender to 250 months

in prison, a term below his advisory Guidelines range.                                Thornton

challenges his sentence on appeal.                 We affirm.

               We review Thornton’s sentence for reasonableness under

an abuse of discretion standard.                       Gall v. United States, 552

U.S. 38, 51 (2007); United States v. Cobler, 748 F.3d 570, 581

(4th Cir.), cert. denied, 135 S. Ct. 229 (2014).                                 “The first

step in this review requires us to ensure that the district

court     committed      no     significant        procedural           error,     such      as

improperly calculating the Guidelines range.”                            United States v.

Osborne, 514 F.3d 377, 387 (4th Cir. 2008) (internal quotation

marks    and    alterations        omitted).           We   must    then    consider         the

substantive       reasonableness        of       the    sentence,         “tak[ing]       into

account the totality of the circumstances.”                             Gall, 552 U.S. at

51.     “Any sentence that is within or below a properly calculated

Guidelines      range    is     presumptively          [substantively]          reasonable.

Such a presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

                                             2
§ 3553(a) [(2012)] factors.”                 United States v. Louthian, 756

F.3d 295, 306 (4th Cir.) (citation omitted), cert. denied, 135

S. Ct. 421 (2014).

            The     U.S.        Sentencing           Guidelines       Manual          (“USSG”)

provides,    in    relevant       part,      that      a    defendant       is    a     career

offender if he was at least eighteen years old at the time of

the instant offense, the instant offense is a drug felony or

crime of violence, and the defendant has at least two prior

felony convictions for drug offenses or crimes of violence.                                   See

USSG   § 4B1.1(a)     (2012).         Any    prior         sentence    of       imprisonment

exceeding one year and one month is counted if it resulted in

the defendant being incarcerated during any part of the fifteen

years preceding the commencement of his instant offense.                                     USSG

§§ 4A1.2(e)(1); 4B1.2 cmt. n.3 (stating that counting provisions

of USSG § 4A1.2 are applicable to counting of convictions under

§ 4B1.1).         Generally,      unless         a    prior    conviction         has        been

“reversed, vacated, or invalidated in a prior case,” the court

must count the conviction as a predicate conviction.                                    United

States v. Bacon, 94 F.3d 158, 161 (4th Cir. 1996).                               The record

before this court establishes that Thornton’s prior convictions

satisfy    the    requirements        for    the      application          of    the    career

offender    enhancement,         as   they       resulted      in    his    incarceration

during the fifteen-year period prior to the commencement of the

instant    offense.        We    further     conclude         that    Thornton         has    not

                                             3
rebutted the presumption of reasonableness afforded his below-

Guidelines sentence.      Accordingly, we affirm the judgment of the

district court.    We dispense with oral argument as the facts and

legal    contentions    are   adequately   addressed    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4